Exhibit 10.1

 
SEVENTH LOAN MODIFICATION AGREEMENT
 
This Seventh Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 27, 2010, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (b)
(i) GLOBALOPTIONS, INC., a Delaware corporation with offices at 1501 M Street,
N.W., Washington, D.C. 20005 (“Global”), and (ii) THE BODE TECHNOLOGY GROUP,
INC., a Delaware corporation with offices at 1501 M Street, N.W., Washington,
D.C. 20005 (“Bode”) (Global and Bode are jointly and severally, individually and
collectively, referred to herein as the “Borrower”).
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 31, 2008,
evidenced by, among other documents, a certain Fourth Amended and Restated Loan
and Security Agreement dated as of March 31, 2008, among Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of March 30,
2009, as further amended by a certain Second Loan Modification Agreement dated
as of August 27, 2009, as further amended by a certain Third Loan Modification
Agreement dated as of December 31, 2009, as further amended by a certain Fourth
Loan Modification Agreement dated as of April 15, 2010, as further amended by a
certain Fifth Loan Modification Agreement dated as of July 12, 2010, and as
further amended by a certain Sixth Loan Modification Agreement dated as of July
16, 2010 (as amended, the “Loan Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.
 
 
2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by (a) the Collateral as described in the Loan Agreement, (b) the Intellectual
Property Collateral as described in a certain Intellectual Property Security
Agreement dated as of March 31, 2008 between Bank and Global (the “Global IP
Security Agreement”), and (c) the Intellectual Property Collateral as described
in a certain Intellectual Property Security Agreement dated as of March 31, 2008
between Bank and Bode (the “Bode IP Security Agreement”) (together with any
other collateral security granted to Bank, the “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
 
3.           DESCRIPTION OF CHANGE IN TERMS.
 
 
A.
Modifications to Loan Agreement.

 
 
1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1 thereof:

 
“           (a)           Availability.
 
(i)           Subject to the terms of this Agreement, Borrower may request that
Bank finance specific Eligible Accounts.  Bank may, in its good faith business
discretion in each instance, finance such Eligible Accounts by extending credit
to Borrower in an amount equal to the result of the Advance Rate multiplied by
the face amount of the Eligible Account.  Bank may, in its sole discretion,
change the percentage of the Advance Rate for a particular Eligible Account on a
case by case basis.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           Subject to the terms of this Agreement and prior to the
occurrence of the Sale Event, Borrower may request that Bank finance Eligible
Accounts on an aggregate basis.  Bank may, in its sole discretion in each
instance, finance Eligible Accounts on an aggregate basis by extending credit to
Borrower in an amount equal to the result of the Advance Rate multiplied by the
aggregate face amount of a summary listing of Eligible Accounts provided to Bank
for one Account Debtor (the “Aggregate Eligible Accounts”).  Bank may, in its
sole discretion, change the percentage of the Advance Rate for the Aggregate
Eligible Accounts on a case by case basis.
 
(iii)           Any extension of credit made pursuant to the terms of subsection
(i) or, prior to the occurrence of the Sale Event, subsection (ii), above shall
hereinafter be referred to as an “Advance”.  When Bank makes an Advance, the
Eligible Account or, prior to the occurrence of the Sale Event, the Aggregate
Eligible Accounts, each become a separate “Financed Receivable”.”
 
and inserting in lieu thereof the following:
 
“           (a)           Availability.  Subject to the terms of this Agreement,
Borrower may request that Bank finance specific Eligible Accounts.  Bank may, in
its good faith business discretion in each instance, finance such Eligible
Accounts by extending credit to Borrower in an amount equal to the result of the
Advance Rate multiplied by the face amount of the Eligible Account (the
“Advance”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for a particular Eligible Account on a case by case basis.  When
Bank makes an Advance, the Eligible Account becomes a “Financed Receivable”.”
 
 
2
The Loan Agreement shall be amended by deleting the following language,
appearing in Section 2.1.1(b) thereof:

 
“In addition and notwithstanding the foregoing, (i) the aggregate amount of
Advances outstanding at any time may not exceed Five Million Dollars
($5,000,000.00), and (ii) prior to the occurrence of the Sale Event, the
aggregate amount of Advances made based upon Aggregate Eligible Accounts
outstanding at any time may not exceed Two Million Five Hundred Thousand Dollars
($2,500,000.00).”
 
and inserting in lieu thereof the following:
 
“In addition and notwithstanding the foregoing, the aggregate amount of Advances
outstanding at any time may not exceed Five Million Dollars ($5,000,000.00).”
 
 
2

--------------------------------------------------------------------------------

 
 
 
3
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1 thereof:

 
“           (c)           Borrowing Procedure.
 
(i)  Prior to the occurrence of the Sale Event, Borrower will deliver an Advance
Request and Invoice Transmittal in the form attached hereto as Exhibit C signed
by a Responsible Officer for each Advance it requests, accompanied by an
accounts receivable aging with respect to Advances requested to be made based
upon Aggregate Eligible Accounts, or by invoices with respect to Advances
requested to be made based upon Eligible Accounts.  Bank may rely on information
set forth in or provided with the Advance Request and Invoice Transmittal.
 
(ii)  Upon and after the occurrence of the Sale Event, Borrower will deliver an
Invoice Transmittal for each Eligible Account it offers.  Bank may rely on
information set forth in or provided with the Invoice Transmittal.”
 
and inserting in lieu thereof the following:
 
“           (c)           Borrowing Procedure.  Borrower will deliver an Invoice
Transmittal for each Eligible Account it offers.  Bank may rely on information
set forth in or provided with the Invoice Transmittal.”
 
 
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f) thereof:

 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Twenty Five Thousand Dollars
($25,000.00) (the “Early Termination Fee”).  The Early Termination Fee shall be
due and payable on the effective date of such termination and thereafter shall
bear interest at a rate equal to the highest rate applicable to any of the
Obligations.  Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank agrees to refinance and redocument this Agreement under
another division of Bank (in its sole and exclusive discretion) prior to the
Maturity Date.”
 
 
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1 thereof:

 
“           (h)           Suspension of Advances.   Without limiting the fact
that (i) Bank has no obligation to make Advances based upon Aggregate Eligible
Accounts prior to the occurrence of the Sale Event, and (ii) Bank shall not make
any Advances based upon Aggregate Eligible Accounts upon and after the
occurrence of the Sale Event, Borrower’s ability to request that Bank finance
Eligible Accounts hereunder will terminate if, in Bank’s sole discretion, there
has been a material adverse change in the general affairs, management, results
of operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.”
 
 
3

--------------------------------------------------------------------------------

 
 
and inserting in lieu thereof the following:
 
“           (h)           Suspension of Advances.  Borrower’s ability to request
that Bank finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations, or there has been any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Bank prior to the execution of this Agreement.”
 
 
6
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

 
“Except as otherwise provided in Section 2.3.1(b)(i) prior to the occurrence of
the Sale Event, and at all times upon and after the occurrence of the Sale
Event, the Finance Charge is payable when the Advance made based on such
Financed Receivable is payable in accordance with Section 2.3 hereof.”
 
and inserting in lieu thereof the following:
 
“The Finance Charge is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.”
 
 
7
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.2.4 thereof:

 
“           2.2.4           Collateral Handling Fee.
 
(a)           Prior to the occurrence of the Sale Event, Borrower will pay to
Bank a collateral handling fee equal to 0.20% (or, with respect to Financed
Receivables based upon Aggregate Eligible Accounts, 0.30%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year (the “Collateral Handling Fee”), provided, however, for any
Subject Month (as of the first calendar day of such month) to the extent that
Borrower maintained Liquidity of greater than Six Million Two Hundred Fifty
Thousand Dollars ($6,250,000.00) at all times during the applicable Testing
Month, the Collateral Handling Fee shall be 0.0% (or, with respect to Financed
Receivables based upon Aggregate Eligible Accounts, 0.10%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year.  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  Except as otherwise provided in Section 2.3.1(b)(i), the
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.
 
(b)           Upon and after the occurrence of the Sale Event, Borrower will pay
to Bank a collateral handling fee equal to 0.20% per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year (the “Collateral Handling Fee”), provided, however, for any Subject Month
(as of the first calendar day of such month) to the extent that Borrower
maintained Liquidity of greater than Six Million Two Hundred Fifty Thousand
Dollars ($6,250,000.00) at all times during the applicable Testing Month, the
Collateral Handling Fee shall be 0.0% per month of the Financed Receivable
Balance for each Financed Receivable outstanding based upon a 360 day
year.  This fee is charged on a daily basis which is equal to the Collateral
Handling Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           In computing Collateral Handling Fees under this Agreement, all
Collections received by Bank shall be deemed applied by Bank on account of
Obligations three (3) Business Days after receipt of the Collections.  After an
Event of Default, the Collateral Handling Fee will increase an additional 0.50%
effective immediately upon such Event of Default; provided, however, as of the
first day of the month following the month in which the applicable Event of
Default is cured (so long as at such time there is no other Event of Default),
the Collateral Handling Fee shall be reduced to the applicable rate as set forth
in the first sentence of subsection (i) or, prior to the occurrence of the Sale
Event, subsection (ii) (as applicable) of this Section 2.2.4.”
 
and inserting in lieu thereof the following:
 
“           2.2.4           Intentionally Omitted.”
 
 
8
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.5 thereof:

 
“After each Reconciliation Period, Bank will provide an accounting of the
transactions for that Reconciliation Period, including the amount of all
Financed Receivables, all Collections, Adjustments, Finance Charges, Collateral
Handling Fee, Unused Line Facility Fee, and the Facility Fee.”
 
and inserting in lieu thereof the following:
 
After each Reconciliation Period, Bank will provide an accounting of the
transactions for that Reconciliation Period, including the amount of all
Financed Receivables, all Collections, Adjustments, Finance Charges, Unused Line
Facility Fee, and the Facility Fee.
 
 
9
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.3.1 thereof:

 
“           2.3.1           Repayment.
 
(a)           With respect to Advances made based on specific Eligible Accounts,
Borrower will repay each Advance on the earliest of: (i) the date on which
payment is received of the Financed Receivable with respect to which the Advance
was made, (ii) the date on which the Financed Receivable is no longer an
Eligible Account, (iii) the date on which any Adjustment is asserted to the
Financed Receivable (but only to the extent of the Adjustment if the Financed
Receivable remains otherwise an Eligible Account), (iv) the date on which there
is a breach of any warranty or representation set forth in Section 5.3, or (v)
the Maturity Date (including any early termination). Each payment will also
include all accrued Finance Charges and Collateral Handling Fees with respect to
such Advance and all other amounts then due and payable hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           With respect to Advances made based on Aggregate Eligible
Accounts:
 
(i)           Prior to the occurrence of the Sale Event, Borrower shall pay to
Bank, on the first day of each Reconciliation Period, and contemporaneously with
payment in full of an Advance made based upon Aggregate Eligible Accounts, all
accrued Finance Charges and Collateral Handling Fees on the Advances made based
on the Aggregate Eligible Accounts;
 
(ii)           Borrower shall also pay the principal amount of each Advance made
based on Aggregate Eligible Accounts on the earliest of: (A) the date the
Financed Receivable (or any portion thereof) is no longer an Eligible Account,
or an Adjustment has been made to any portion of the Aggregate Eligible
Accounts, or any Account comprising the Aggregate Eligible Accounts has been
paid by the Account Debtor (but in each case only up to the portion of Advances
such that the aggregate Financed Receivable Balance (net of any Accounts that
are paid, not Eligible Accounts, or subject to an Adjustment) is not less than
125% of the aggregate Advances made thereon); (B) the date on which there is a
breach of any warranty or representation set forth in Section 5.3; (C) the
occurrence of the Sale Event; or (D) the Maturity Date (including any early
termination); and
 
(iii)           In addition to the foregoing, prior to the occurrence of the
Sale Event, Borrower hereby authorizes Bank to, at Bank’s election in its sole
discretion, refinance each outstanding Advance which is made based upon
Aggregate Eligible Accounts at any time, including, without limitation, when a
portion of the Advance is repaid or when Bank makes an additional Advance
pertaining to Aggregate Eligible Accounts in respect of the same Account
Debtor.  Each such refinancing shall consist of the creation of a new
“placeholder note” on the books of Bank which evidences the Financed Receivable
Balance with respect to such Advance.”
 
and inserting in lieu thereof the following:
 
“           2.3.1           Repayment.  Borrower will repay each Advance on the
earliest of: (a) the date on which payment is received of the Financed
Receivable with respect to which the Advance was made, (b) the date on which the
Financed Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment is asserted to the Financed Receivable (but only to the extent of the
Adjustment if the Financed Receivable remains otherwise an Eligible Account),
(d) the date on which there is a breach of any warranty or representation set
forth in Section 5.3, or (e) the Maturity Date (including any early
termination).  Each payment will also include all accrued Finance Charges with
respect to such Advance and all other amounts then due and payable hereunder.”
 
 
6

--------------------------------------------------------------------------------

 
 
 
10
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3.2 thereof:

 
“The demand may, at Bank’s option, include the Advance for each Financed
Receivable then outstanding and all accrued Finance Charges, the Early
Termination Fee, the Unused Line Facility Fee, Collateral Handling Fee,
attorneys’ and professional fees, court costs and expenses, and any other
Obligations.”
 
and inserting in lieu thereof the following:
 
“The demand may, at Bank’s option, include the Advance for each Financed
Receivable then outstanding and all accrued Finance Charges, the Unused Line
Facility Fee, attorneys’ and professional fees, court costs and expenses, and
any other Obligations.”
 
 
11
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6. thereof:

 
“           6.7           Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:
 


May 1, 2010 through July 31, 2010
 
 ($1,500,000.00)
June 1, 2010 through August 31, 2010
 
 ($1,000,000.00)
July 1, 2010 through September 30, 2010
 
 ($1,500,000.00)
August 1, 2010 through October 31, 2010, and for each three-month period ending
on the last day of each month thereafter
 
($1,000,000.00)”

 
and inserting in lieu thereof the following:
 
“           6.7           Financial Covenant - Liquidity.  Borrower shall
maintain at all times, to be tested as of the last day of each month, Liquidity
of at least Five Million Dollars ($5,000,000.00).”
 
 
7

--------------------------------------------------------------------------------

 
 
 
12
The Loan Agreement shall be amended by deleting the following, appearing as
Section 7.6 thereof:

 
“           7.6           Distributions; Investments.  (a) Directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock.”
 
and inserting in lieu thereof the following:
 
“           7.6           Distributions; Investments.  (a) Directly or
indirectly acquire or own any Person, or make any Investment in any Person,
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, provided, however Borrower may repurchase capital
stock in cash on the open market in an aggregate amount of no more than Three
Million Dollars ($3,000,000.00), so long as no Event of Default exists or would
occur as a result of such repurchase.”
 
 
13
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 
“           “Advance Request and Invoice Transmittal” shows Eligible Accounts
and/or Aggregate Eligible Accounts which Bank may finance and, for each such
Account, includes the Account Debtor’s, name, address, invoice amount, invoice
date and invoice number.”
 
“           “Aggregate Eligible Accounts” is defined in Section 2.1.1.”
 
“           “Collateral Handling Fee” is defined in Section 2.2.4.”
 
“           “Early Termination Fee” is defined in Section 2.1.1.”
 
“           “Subject Month” is the month which is two (2) calendar months after
any Testing Month.”
 
“           “Testing Month” is any month with respect to which Bank has tested
Borrower's Liquidity in order to determine the Collateral Handling Fee in
Section 2.2.4 or the Applicable Rate.”
 
 
14
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate plus
one and three quarters of one percent (1.75%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower maintained Liquidity of greater than Six Million Two Hundred Fifty
Thousand Dollars ($6,250,000.00) at all times during the applicable Testing
Month, the Applicable Rate shall be a per annum rate equal to the Prime Rate
plus one percent (1.0%).”
 
“           “Collections” are (a) all funds received by Bank from or on behalf
of an Account Debtor for Financed Receivables, and (b) prior to the occurrence
of the Sale Event, any refinancing by Bank, to be completed at Bank’s discretion
pursuant to Section 2.3.1(b)(iii), of any Advance (or portion thereof) which is
based upon Aggregate Eligible Accounts.”
 
 
8

--------------------------------------------------------------------------------

 
 
“           “Financed Receivables” are all those Eligible Accounts and, prior to
the occurrence of the Sale Event, Aggregate Eligible Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.”
 
“           “Liquidity” is (a) Borrower’s unrestricted cash at Bank, plus
(b)  Borrower’s accounts receivable which are not outstanding more than ninety
(90) days from the invoice date (which period shall be one hundred twenty (120)
days of the invoice date if the Account Debtor is the State of Louisiana), minus
(c) all Obligations.”
 
“           “Maturity Date” is September 29, 2010.”
 
“           “Obligations” are all advances, liabilities, obligations, covenants
and duties owing, arising, due or payable by Borrower to Bank now or later under
this Agreement or any other document, instrument or agreement, account
(including those acquired by assignment) primary or secondary, such as all
Advances, Finance Charges, Facility Fee, Early Termination Fee, Collateral
Handling Fee, Unused Line Facility Fee, interest, fees, expenses, professional
fees and attorneys’ fees, or other amounts now or hereafter owing by Borrower to
Bank.”
 
and inserting in lieu thereof the following:
 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate plus
one percent (1.0%).”
 
“           “Collections” are all funds received by Bank from or on behalf of an
Account Debtor for Financed Receivables.”
 
“           “Financed Receivables” are all those Eligible Accounts, including
their proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.”
 
“           “Liquidity” is (a) Borrower’s unrestricted cash at Bank, plus
(b)  Borrower’s accounts receivable which are not outstanding more than ninety
(90) days from the invoice date, minus (c) all Obligations.”
 
“           “Maturity Date” is January 27, 2011.”
 
“           “Obligations” are all advances, liabilities, obligations, covenants
and duties owing, arising, due or payable by Borrower to Bank now or later under
this Agreement or any other document, instrument or agreement, account
(including those acquired by assignment) primary or secondary, such as all
Advances, Finance Charges, Facility Fee, Unused Line Facility Fee, interest,
fees, expenses, professional fees and attorneys’ fees, or other amounts now or
hereafter owing by Borrower to Bank.”
 
 
9

--------------------------------------------------------------------------------

 
 
 
15
The Loan Agreement shall be amended by deleting the Compliance Certificate
appearing as Exhibit B thereto and inserting in lieu thereof the Compliance
Certificate attached on Schedule 1 hereto.

 
4.           FEES.  Borrower shall pay to Bank a modification fee equal to Eight
Thousand Five Hundred Dollars ($8,500.00), which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof.   Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
this amendment to the Existing Loan Documents.
 
 
5.           RATIFICATION OF IP SECURITY AGREEMENTS.
 
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Global IP Security Agreement and acknowledges,
confirms and agrees that the Global IP Security Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined therein.
 
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Bode IP Security Agreement and acknowledges,
confirms and agrees that the Bode IP Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined therein.
 
 
6.           RATIFICATIONS OF PERFECTION CERTIFICATES.
 
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Global and Bank, and acknowledges, confirms and agrees
the disclosures and information Global provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Bode and Bank, and acknowledges, confirms and agrees
the disclosures and information Bode provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
 
7.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
 
8.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
 
9.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
 
11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
 
[The remainder of this page is intentionally left blank]
 
 
11

--------------------------------------------------------------------------------

 
 


 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.


BORROWER:
 
BANK:
     
GLOBALOPTIONS, INC.
 
SILICON VALLEY BANK
     
By:
/s/ Jeffrey O. Nyweide
 
By:
/s/ Amber L. Mackie
         
Name:
Jeffrey O. Nyweide
 
Name:
Amber L. Mackie
         
Title:
CFO
 
Title:
Vice President





THE BODE TECHNOLOGY GROUP, INC.
 
 
           
By:
/s/ Jeffrey O. Nyweide
 
 
 
         
Name:
Jeffrey O. Nyweide
 
 
 
         
Title:
CFO
 
 
 

 


The undersigned, GLOBALOPTIONS GROUP, INC. (“Guarantor”) hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of (a) a
certain Unconditional Guaranty (the “Guaranty”) dated as of March 31, 2008,
executed and delivered by Guarantor, pursuant to which Guarantor unconditionally
guaranteed the prompt, punctual and faithful payment and performance of all
Obligations of Borrower to Bank, (b) a certain Security Agreement (the “Security
Agreement”) dated as of March 31, 2008, between Guarantor and Bank, pursuant to
which Guarantor granted Bank a continuing first priority security interest in
the Collateral (as the term is defined therein) to secure the payment and
performance of the Obligations under the Guaranty in accordance with the terms
of the Security Agreement, and (c) a certain Intellectual Property Security
Agreement (the “IP Agreement”) dated as of March 31, 2008, between Guarantor and
Bank, pursuant to which Guarantor granted Bank a continuing first priority
security interest in the Intellectual Property Collateral (as the term is
defined therein) to secure the payment and performance of the Obligations under
the Guaranty in accordance with the terms of the IP Agreement.  In addition,
Guarantor acknowledges, confirms and agrees that the Guaranty, Security
Agreement, and IP Agreement shall remain in full force and effect and shall in
no way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.



   
GLOBALOPTIONS GROUP, INC.
                 
By:
/s/ Jeffrey O. Nyweide
               
Name:
Jeffrey O. Nyweide
               
Title:
CFO

 
 
12

--------------------------------------------------------------------------------

 